DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Response to Amendment
The amendment filed 11/10/2021 is acknowledged. Claims 10, 23, 31, and 34-39 are canceled and claims 1-9, 1122, 24-30, and 32-33 remain pending and are the claims addressed below. 

 Claim Interpretation
Claims 1-9, 11-22, 24-30 and 32-33 are directed towards an apparatus (i.e., inhaler). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details). 


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-22, 24-30 and 32-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: there is insufficient antecedent basis for the recitation “said substrate” in line 12 of the claim rending the claim indefinite. It is not clear if the recitation “said substrate” is referring to the substrate region introduced in line 5 of the claim of the precursor substrate introduced in line 6 of the claim. For the purposes of prior art rejections, “said substrate” is being interpreted to be equivalent to the precursor substrate. 
Regarding claims 2-9, 11-22, 24-30 and 32-33: these claims are dependent, either directly or indirectly, on claim 1 and therefore exhibit the same lack of antecedent basis. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-17, 21-27, 29-30 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over TALON et al. (WO 2013/098398; of record, citations drawn to the translated version provided therewith) in view of SILVESTRINI (WO 2015/197627; of record, citations drawn to the translated version provided therewith) and further in view of BRAITHWAITE (US 2004/0236282; of record).
As to claim 1: TALON discloses an aerosol-generating device for user inhalation (page 2, line 4; page 5, lines 32-35) equivalent to the claimed inhaler. TALON further discloses an aerosol-forming 
Additionally, TALON discloses the claimed inhaler assembly including a substrate region of the main body configured to receive and support a capsule, the capsule containing vapour and/or atomizer precursor substrate (page 14, lines 18-20; page 16, lines 6-7; FIG. 1). TALON discloses the aerosol-generating device comprising a housing (i.e., main body) and an aerosol forming substrate (i.e., vapour or atomiser precursor substrate) where the aerosol forming substrate is pushed inside the housing to come into thermal proximity with the heater element (page 17, lines 11-13); consequently, TALON reads on the claimed assembly including a heater element arranged in the inhaler to be proximal to the substrate region configured for supporting a vapour or atomiser precursor substrate. 
	Moreover, TALON discloses the claimed assembly being configured such that the heater element is operative to achieve and maintain a target temperature in the substrate region throughout a period corresponding to a plurality of consecutive uses of the inhaler (page 19, lines 26-27; page 20, lines 24-25; page 21, lines 5-12). 
	As discussed above, TALON discloses an aerosol generating device comprising a mouthpiece and capsule; though, TALON fails to explicitly disclose the claimed capsule being sealed by an end seal at an end of the capsule, and wherein the substrate region includes a plurality of prongs at an end of the substrate region, the plurality of prongs extending from the side wall of the main body and angled towards the principal axis of the main body, the plurality of prongs being arranged to rupture the end 
However, SILVESTRINI teaches an aerosol generating system (i.e., inhaler) (title). SILVESTRINI further teaches the aerosol generating device comprising a housing including a cylindrical cavity in which a cartridge is received (page 19, lines 22-23); wherein SILVESTRINI teaches the planar end faces of the cartridge being sealed by frangible barriers (i.e., the capsule is sealed by an end seal at an end of the capsule), such that in use, the cartridge of the aerosol-generating article is inserted into the cavity of the aerosol-generating device and one or more piercing members provided in the aerosol generating device (i.e., plurality of prongs at an end of the substrate region) provided to pierce the frangible barriers to allow a user to draw air through the first compartment and second compartments of the cartridge and out of the aerosol generating article through the mouthpiece at the proximal end thereof (i.e., a mouthpiece arranged in fluid communication with the aperture) (page 20, lines 9-15; page 23, lines 32-35; FIGs. 7 (i)-(iv)). 
Furthermore, SILVESTRINI teaches the aerosol generating system including a pair of piercing elements 22a, 22b for piercing frangible barriers sealing the cartridge (page 23, lines 32-35; FIG. 7 (i)-(iv). An annotated version of FIG. 7 (i)-(iv) is provided below to illustrate that SILVESTRINI teaches the substrate region including a plurality of prongs at an end of the substrate region, the plurality of prongs extending from the side wall of the main body and angled towards the principal axis of the main body, the plurality of prongs being arranged to rupture the end seal of the capsule, the plurality of prongs defining an aperture configured such that, through said aperture, vaporized or atomized substance from said substrate and a mouthpiece arranged in fluid communication with the aperture. 

    PNG
    media_image1.png
    757
    675
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the capsule being sealed by an end seal at an end of the capsule, and wherein the substrate region includes a plurality of prongs at an end of the substrate region, the plurality of prongs extending from the side wall of the main body and angled towards the principal axis of the main body, the plurality of prongs being arranged to rupture the end seal of the capsule, the plurality of prongs defining an aperture configured such that, through said aperture, vaporized or atomized substance from said substrate and a mouthpiece arranged in fluid communication with the aperture as taught by SILVESTRINI. Doing so is combining prior art elements according to known methods for the predictable result of accessing smokeable material to be vaporized/atomized for consumption by the user. 

However, BRAITHWAITE teaches an inhalation system which is efficient in emptying a receptacle and maximizing the effect of the airflow in aerosolizing the material ([0008]). In order to achieve this, BRAITHWAITE teaches the use of a foil covered receptacle which is adapted to be ruptured ([0011], [0026]; [0035]; [0036]); specifically, in FIG. 7 BRAITHWAITE depicts the foil cutting or rupturing tool, such that sealed dosage unit/cartridge is punctured/ruptured by the rupturing member which comprises a pair of teeth (i.e., plurality of prongs) which are inclined (i.e., angled towards the principal axis of the main body) ([0061]; FIG. 7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pair of teeth (i.e., plurality of prongs) which are inclined (i.e., angled towards the principal axis of the main body) and used to rupture an end seal of a dosage unit/cartridge as taught by BRAITWAITE into TALON modified thus far. Doing so is applying a known technique (i.e., inclined/angled rupturing means) to a known device (i.e., aerosolizing a material for human consumption) to yield predictable results, with the added benefit of the inclination of the rupturing means preventing material intended to be aerosolized from being trapped under or around the ruptured seal when punctured at an angle ([0009], [0010]), as recognized by BRAITWAITE. 
 	As to claim 2: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the heater element comprising an electrically resistive material (page 11, line 24) reading on the claimed heater element being an electrical heater element. 
	As to claim 3: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed temperature controllable switch configured to control the heater element to achieve and maintain the target temperature throughout the period (page 20, lines 24-25; page 21, lines 5-12). 
As to claim 4: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed temperature sensor operative to provide a signal to the temperature controllable switch indicative of a temperature in the substrate region (page 18, lines 2-3; page 19, lines 31-36). 
	As to claim 5: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON further discloses the claimed assembly being configured such that the temperature controllable switch is integral with the temperature sensor (page 18, lines 1-3; page 19, lines 31-36). 
	As to claim 6: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON also discloses the claimed temperature sensor being one of a thermistor, thermocouple and resistance temperature detector (RTD) (page 18, lines 3-4). 
	As to claim 7: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed temperature controllable switch being operative to couple and/or decouple the heater element from an electrical current source to achieve and maintain the target temperature throughout the period (page 19, lines 26-27; page 19, lines 31-36)
	As to claim 9: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON further discloses the claimed temperature controllable switch being an electrical switch (page 19, lines 21-22; page 19, lines 31-36; FIG. 2 – switch 54). 
	As to claim 11: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON further discloses the claimed assembly being arranged such that the heater element is disposed proximal to where a capsule is to be supported in the inhaler (page 14, lines 18-20; page 16, lines 6-7; page 17, lines 12-13). 
	As to claim 12: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON also discloses the claimed heater element being arranged to define an interior space into which the substrate may be inserted (FIG. 1 – aerosol forming substrate 2, heater element 20). 
As to claim 13: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON further discloses the claimed heater element being arranged to define an interior space into which the capsule may be inserted (FIG. 1 – aerosol forming substrate 2, heater element 20). 
	As to claim 14: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed assembly being arranged such that the temperature sensor is disposed proximal to where the capsule is supported by the inhaler (page 18, lines 2-3; page 19, lines 31-36). 
As to claim 15: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON also discloses the claimed inhaler comprising a current source (page 11, lines 12-13; page 17, lines 21-22). 
	As to claim 16: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON further discloses the assembly comprising the current source (page 11, lines 12-13; page 17, lines 21-22).
	As to claim 17: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed current source being an electrical battery (page 11, lines 12-13; page 17, lines 21-22). 
As to claim 21: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed assembly being configured such that the heater element is responsive to an input to initiate heating of the substrate region to the target temperature (page 19, lines 31-36)
	As to claim 22: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON further discloses the claimed input being a manual input (page 19, lines 31-36). 
	As to claim 24: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed vapor and/or atomizer precursor comprising one or more of nicotine, a nicotine derivative and nicotine analogue (page 5, line 8). 
As to claim 25: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON further discloses a previously used substrate typically having a lower water content and lower aerosol former content than a new substrate (page 11, lines 8-10). TALON’s disclosure is indicative that a new substrate 
	As to claim 26: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. As discussed in the rejections above, TALON discloses a new substrate having a high water content and aerosol former content than a previously used substrate (page 11, lines 8-10). Additionally, the term “hydrophilic” recited in line 2 of the claim is accorded its broadest reasonable interpretation to mean “having a strong affinity for water” (“Hydrophilic.” Merriam-Webster.com, Merriam-Webster, n.d. Web. 14 May 2019). Given the broadest reasonable interpretation of “hydrophilic” it can be concluded that TALON reads on the claimed substrate being hydrophilic, as the substrate in TALON has water content and therefore has an affinity for water.  
	As to claim 27: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON further discloses the claimed substrate comprising a sintered material (page 16, lines 6-12). 
As to claim 29: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed capsule enclosing a vapor and/or atomizer precursor (page 14, lines 18-20; page 16, lines 6-7). TALON further discloses a previously used substrate typically having a lower water content and lower aerosol former content than a new substrate (page 11, lines 8-10). TALON’s disclosure is indicative that a new substrate has water content and therefore reads on the claimed vapor and/or atomizer precursor comprising one or more of nicotine, a nicotine derivative, and nicotine analogue, (page 5, line 8) or one or more of a glycol, polyglycol and water. 
As to claim 30: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON further discloses a previously used substrate typically having a lower water content and lower aerosol former content than a new substrate (page 11, lines 8-10). TALON’s disclosure is indicative that a new substrate has water content and therefore reads on the claimed vapor and/or atomizer precursor comprising one 
	As to claim 32: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed vapor and/or atomizer inhaler device comprising an inhaler according to claim 1 (see the rejection of claim 1; page 5, lines 18-19)
	As to claim 33: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON discloses the claimed vapor and/or atomizer inhaler device operative as a smoking substitute device (page 2, line 4).

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over TALON et al. (WO 2013/098398; of record, citations drawn to the translated version provided therewith) in view of SILVESTRINI (WO 2015/197627; of record, citations drawn to the translated version provided therewith) and further in view of BRAITHWAITE (US 2004/0236282; of record) and BOWEN et al. (US 2009/0151717; of record). TALON, SILVESTRINI, and BRAITWAITE teach the subject matter of claim 3 and claim 24 above under 35 USC 103.
	As to claim 8: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON, modified thus far, does not explicitly disclose the claimed temperature controllable switch comprising a bi-metal strip. However, BOWEN teaches a device for generating an inhalable aerosol ([0009]). BOWEN further teaches using a temperature regulation scheme in that a temperature regulator (bimetallic discs) are located in close proximity to the area where temperature is most critical ([0061]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the bimetallic discs used a temperature regulator taught by BOWEN into the apparatus of TALON modified thus far. BOWEN recognizes doing so to be beneficial as 
	As to claim 28: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON, modified thus far, does not explicitly disclose the claimed substrate comprising polypropylene or polyethylene terephthalate. However, BOWEN further teaches a cartridge that can contain a moist vaporizable product for use with a device capable of vaporizing the product ([0076]). BOWEN also teaches the shell of the cartridge typically comprising a food-safe material as the cartridge is to be used with a device for inhalation of a substance by a subject ([0076]). BOWEN teaches examples of the food-safe materials including polyethylene terephthalate (PET) and polypropylene ([0076]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the polyethylene terephthalate (PET) and polypropylene in the cartridge taught by BOWEN into the substrate within the apparatus of TALON modified thus far. BOWEN recognizes doing so to be advantageous as the food-safe material (i.e., polyethylene terephthalate (PET) and polypropylene) prevents the drying of the moist vaporizable and protects the moist vaporizable content ([0076]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TALON et al. (WO 2013/098398; of record, citations drawn to the translated version provided therewith) in view of SILVESTRINI (WO 2015/197627; of record, citations drawn to the translated version provided therewith) and further in view of BRAITHWAITE (US 2004/0236282; of record) and PHILLIPS et al. (US 2015/0223520; of record). TALON, SILVESTRINI, and BRAITWAITE teach the subject matter of claim 1 above under 35 USC 103.
As to claim 18: TALON, SILVESTRINI, and BRAITWAITE remain as applied above. TALON, modified thus far, does not explicitly disclose the claimed heater element comprising a partitioned container 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heat source comprising two or more reagents which are separately held within the heat source chamber and the actuating mechanism causing the reagents to mix, activating an exothermic reaction taught by PHILLIPS into the apparatus of TALON modified thus far. Doing so is applying a known technique (i.e., the heat source comprising two or more reagents which are separately held within the heat source chamber and the actuating mechanism causing the reagents to mix, activating an exothermic reaction in PHILLIPS) to a known device (i.e., the aerosol-generating device in TALON) for the predictable result heating and volatizing components of smokeable material. 
	As to claim 19: TALON, SILVESTRINI, BRAITWAITE, and PHILLIPS remain as applied above in the rejection of claim 18. TALON does not explicitly disclose the claimed assembly being configured such that the period lies in the range of 2 minutes to 8 minutes, particularly in the range of 3 minutes to 6 minutes and more particularly in the range of 4 minutes to 5 minutes. However, PHILLIPS further teaches the heat source generating sufficient heat to heat the smokeable material and to maintain a 
	As to claim 20: TALON, SILVESTRINI, BRAITWAITE, and PHILLIPS remain as applied above in the rejection of claim 18 and claim 19. TALON does not explicitly disclose the claimed assembly being configured such that the heater element is operative to achieve and maintain the target temperature in the range from 20oC to 50 oC, in particular from 30 oC to 50 oC, more particularly from 35 oC to 45 oC, yet more particularly 35 oC to 40 oC. However, PHILLIPS further teaches the heat source and/or the smokeable material being heated to a target temperature of 40-80 oC ([0010]; [0074]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the target temperature taught by PHILLIPS into the apparatus of TALON modified thus far, for similar motivation discussed in the rejection of claim 18. 

Response to Arguments
Applicant’s arguments, see pages 3-4 of the arguments/remarks filed 11/10/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a prior art reference previously made of record (i.e., BRAITHWAITE US 2004/0236282), but applicable to the newly amended claims, specifically in regards to the claim recitation “the plurality of prongs angle towards the principal axis of the main body (see the rejections above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743